UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 1/31 Date of reporting period: 7/31/2011 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2011 Semiannual Report to Shareholders DWS Core Plus Income Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 28 Notes to Financial Statements 42 Summary of Management Fee Evaluation by Independent Fee Consultant 46 Account Management Resources 47 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary July 31, 2011 Average Annual Total Returns as of 7/31/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 4.36% 5.21% 1.57% 1.70% 2.90% Class B 4.07% 4.42% 0.84% 0.95% 2.10% Class C 4.07% 4.42% 0.83% 0.93% 2.13% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -0.33% 0.48% 0.02% 0.77% 2.43% Class B (max 4.00% CDSC) 0.07% 1.42% 0.23% 0.78% 2.10% Class C (max 1.00% CDSC) 3.07% 4.42% 0.83% 0.93% 2.13% No Sales Charges Class S 4.54% 5.49% 1.82% 1.93% 3.13% Institutional Class 4.61% 5.61% 1.88% 2.01% 3.23% Barclays Capital US Aggregate Bond Index+ 4.23% 4.44% 7.05% 6.57% 5.68% ‡Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 6/30/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 5.52% 0.51% 1.71% 3.00% Class B 4.72% -0.27% 0.94% 2.20% Class C 4.73% -0.27% 0.94% 2.22% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 0.77% -1.02% 0.78% 2.53% Class B (max 4.00% CDSC) 1.72% -0.87% 0.77% 2.20% Class C (max 1.00% CDSC) 4.73% -0.27% 0.94% 2.22% No Sales Charges Class S 5.70% 0.70% 1.93% 3.23% Institutional Class 5.82% 0.76% 2.02% 3.32% Barclays Capital US Aggregate Bond Index+ 3.90% 6.46% 6.52% 5.74% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2011 are 1.03%, 2.01%, 1.83%, 0.81% and 0.66% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Core Plus Income Fund — Class A [] Barclays Capital US Aggregate Bond Index+ Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 7/31/11 $ 1/31/11 $ Distribution Information: Six Months as of 7/31/11: Income Dividends $ July Income Dividend $ SEC 30-day Yield++ as of 7/31/11 % Current Annualized Distribution Rate++ as of 7/31/11 % ++ The SEC yield is net investment income per share earned over the month ended July 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 3.04%, 2.26%, 2.37% and 3.42% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on July 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.22%, 2.28%, 2.38% and 3.39% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — Intermediate Investment Grade Debt Funds Category as of 7/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 48 3-Year of 98 5-Year of 98 10-Year of 97 Class B 1-Year of 72 3-Year of 99 5-Year of 98 10-Year of 98 Class C 1-Year of 72 3-Year of 99 5-Year of 99 10-Year of 98 Class S 1-Year of 40 3-Year of 98 5-Year of 97 10-Year of 96 Institutional Class 1-Year of 37 3-Year of 97 5-Year of 97 10-Year of 95 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class A, B, C and S shares limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (February 1, 2011 to July 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended July 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 2/1/11 $ Ending Account Value 7/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 2/1/11 $ Ending Account Value 7/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Core Plus Income Fund .98% 1.72% 1.73% .77% .68% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Net Assets) 7/31/11 1/31/11 Corporate Bonds 39
